


SHARE EXCHANGE AGREEMENT
 

 
THIS Agreement made as of the July18th, 2003


BETWEEN :


STUDIO BROMONT, INC. . a company organized under the laws of the State of
Florida and having an office at 2300 W. Sahara Avenue, suite 500, Box 18 Las
Vegas NV 89102


("Studio")


OF THE FIRST PART AND :


3874958 Canada Inc. a company organized under the laws of Canada and having an
office at 60 St-Jacques Street, Montreal, Quebec, Canada, H2L 2L5


(Collectively the "Seller")


OF THE SECOND PART


WHEREAS :
 
               A.   The Seller are the holders of all of the issued and
outstanding Class A voting common shares ("AUC Shares") of American United
Corp.,
                      formally Vectoria, Inc. ("AUC") a corporation duly
incorporated under the laws of Delaware.
 
               B.   Studio wishes to purchase from the Seller, and the Seller
wish to sell to Studio, all of the issued and outstanding AUC Shares in exchange
for
                      shares of common stock of Studio ("Studio Shares"),
subject to the terms and conditions set out in this Agreement.


NOW THEREFORE in consideration of the covenants, representations and warranties
set forth herein and as such other further consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows.

 
   1.    Purchase and Sale. The Seller hereby agree to transfer to Studio, and
Studio hereby agrees to acquire from the Seller, all, and not less than all,
          of the issued and outstanding AUC Shares (being and aggregate of 100
AUC Shares) in consideration for the issuance to the Seller of an
          aggregate of 26,500,000 Studio Shares (the "Studio Payment Shares")
with and aggregate value of US$13,250,000 (deemed value of U.S
           $0.50 per share).
 
               2.    Covenants of Studio. Studio covenants and agrees with the
Seller to do the following at or prior to the Closing Date and prior to the
                      completion of the transactions contemplated in section 1.
 
                           a)   To cause its directors and officers immediately
prior to the Closing Date to resign from their respective positions with Studio,
effective
                                  as at the Closing Date, and to appoint such
new directors and officers as the Seller may direct to fill such vacancies;



  1   

--------------------------------------------------------------------------------

 
                           b)   To change its name to "American United
Corporation, Inc." or such other name as may be acceptable to the Seller; and
 
                           c)    To comply with all applicable securities and
corporate laws and regulatory requirements.


Representations and Warranties of Studio . Studio represents and warrants the
following to the Seller.


Studio is duly incorporated under the laws of the State of Florida, United
States, is validly existing and in good standing under such laws, and has no
subsidiaries or equity interests in any other companies or entities;


The authorized capital of Studio consists of 50,000,000 common shares with U.S.
$0.001 par value and no preferred shares of which 13,703,416 Studio Shares are
currently issued and outstanding;


All of the issued and outstanding Studio Shares were issued in compliance with
applicable federal and state securities laws, including but not limited to the
registration requirements of Section 5 of the United States Securities Act of
1933, as amended (the "1933 Act") or and exemption therefrom;


All of the currently issued and outstanding Studio Shares are validly issued and
outstanding and are fully paid and non-assessable and the Studio Payment Shares
to be issued at Closing will, on issuance, be validly issued and outstanding as
fully paid and non-assessable and the Studio Payment Shares will at Closing be
free and clear of all restrictions on transfer (other than restrictions under
applicable securities laws or as otherwise contemplated in this Agreement),
liens, charges and encumbrances;


Studio’s Annual Report on Form 10-KsB filed on behalf of Studio on May, 2003
(the "Form 10-KSB") has been duly filed with the United States Securities and
Exchange Commission ("SED") pursuant to section 12(g) of the United States
Securities Exchange Act of 1934, as amended (the "Exchange Act") and is, except
to the extent superseded by Studio’s Form 10-QSB dated November 14, 2002 for the
quarter ended September 30, 2002 (the "Form 10-QSB") filed with the SEC, true
and correct in all material respects as at the date hereof and, except to the
extent superseded by the Form 10-QSB and any subsequent quarterly or current
reports filed with the SEC prior to the Closing Date, shall be true and correct
in all material respects at the Closing Date;


The Studio Shares are quoted on the National Association of Securities Dealer’s
("NASD") OTC bulletin Board ("OTCBB") and, prior to the Closing, Studio will do
all necessary acts and things to maintain the quotation of the Studio Shares on
the OTCBB;


Studio has filed all reports required to be filed by Studio under the Exchange
Act;


Holders of the Studio Shares have filed all beneficial ownership reports
required to be filed with the SEC, including reports required to be filed under
Regulation 13d-1(a), (b) and (c); Regulation 13d-2(a) and Section 16 of the
Exchange Act;
 

  2   

--------------------------------------------------------------------------------

 
Studio has not received notice from the NASD or the SEC that the Studio Shares
are ineligible for quotation on the OTCBB;


Studio is the beneficial owner of the properties, business and assets or the
interests in the properties, business or assets referred to in the Form 10-KSB
and all agreements by which Studio holds and interest in any such property,
business or assets are in good standing according to their terms and the
properties are in good standing under the applicable laws of Florida, United
States and in all other jurisdictions in which they are situated;


Studio has the power and authority to carry on its business as and where it is
presently conducted;


Studio has good and sufficient authority to enter into this Agreement on the
terms and conditions set forth herein;


The execution and delivery of this Agreement and the transactions contemplated
herein have been duly authorized and approved by the board of directors of
Studio. No other corporate act of proceeding on the part of Studio is necessary
to authorize this Agreement. This Agreement constitutes a legal, valid and
binding agreement of Studio enforceable in accordance with its terms;


Neither the execution nor delivery of this Agreement nor the consummation of the
transactions contemplated hereby will conflict in any material respect with, or
result in any material breach of, the terms, conditions, or provisions of or
will constitute a material default under the Articles of Incorporation, bylaws
or resolutions of Studio or any instrument, agreement or contract to which it is
party or by which it is bound;


No consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority is required in connection with
the execution, delivery and performance of this Agreement by Studio and the
consummation of the transactions contemplated hereby, except for such notices of
the transactions contemplated herein as may be required by the OTCBB;


There are no suits, actions, litigation, arbitration proceedings or government
or regulatory proceedings or investigations outstanding, in progress, pending
or, to the best of Studio’s knowledge, threatened against or relating to Studio
which might materially and adversely affect Studio;


Studio is not subject to any judgment, order or decree entered in any lawsuit or
proceeding which might materially and adversely affect Studio;


All material transactions of Studio have been properly recorded or filed in or
with its books and records and the minute book of Studio contains records of all
meetings and proceedings of the shareholders and directors of Studio;


The unaudited financial statements of Studio for the period ended June 30, 2003
and the audited financial statements of Studio for the fiscal years ended
December 31, 2002 and 2001 were each prepared in accordance with United States
generally accepted accounting principles, applied on a basis consistent with
prior periods, and present fairly and accurately in all material respects the
financial condition and position of Studio as of those dates and the
 

  3   

--------------------------------------------------------------------------------

 
results of its operations for the years and periods then ended, and, in
particular, all of the assets and all of the liabilities and obligations, due or
accruing due, contingent or absolute, of Studio, and no adverse material change
in the financial position of Studio has taken place since June 30, 2003;


Studio has duly filed all federal, state, local and foreign tax reports and
returns required to be filed by it and has duly paid all taxes and other charges
due or claimed to be due from it by federal, state, local and foreign taxing
authorities. Further, there are no tax liens upon any property or assets of
Studio. No state of facts exists which would constitute grounds for the
assessment of any tax liability by the state, local, or foreign tax authorities.
All deficiencies and assessments, if any, resulting from any examination of
state, local and foreign tax returns and reports of Studio, if any, have been
paid. There are no outstanding agreements or waivers extending the statutory
period of limitation applicable to any federal, state, local, or foreign tax
return or report for any period;


Studio is in compliance with all laws, regulations and orders applicable to its
business. Studio has not received any notification that it is in violation of
any law, regulation or order and no such violation exists. Neither Studio nor
any of its employees or agents, to the best of their knowledge, has made any
payments to any persons which violate any statute or law;


Other than this Agreement, there are no undisclosed material changes in the
affairs of Studio since the date of the Form 10-QSB for the period ended June
30, 2003;


At the Closing Date, there will be no rights, options or warrants outstanding
pursuant to which any Studio Shares may be required to be issued, other than as
provided for under this Agreement;


All agreements, understandings, instruments, contracts or proposed transactions
to which Studio is a party or by which it or any of its assets is bound which
may involve any material obligations outside the ordinary course of its business
have been disclosed to the Seller;


Studio is not in violation of or in default under its constating documents, or
any material provision of any contract, sales commitment, licence, purchase
order, encumbrances, note, deed, lease, agreement or instrument, or any order,
judgement or decree, relating to its business or the issued and outstanding
Studio Shares, or by which Studio is bound, or in the payment of any of the
monetary obligations of Studio or debts relating to its business and there
exists no condition or event which, after notice or lapse of time or both, would
result in any such violation or default;


Except for liabilities reflected or reserved on Studio’s balance sheet as of
June 30, 2003, and except for liabilities incurred or accrued in the ordinary
and normal course of Studio’s business after June 30, 2003 in transactions which
are consistent with the representations, warranties, covenants, obligations and
agreements contained in this Agreement, Studio does not have any liabilities or
obligations of any nature whatsoever, whether absolute, accrued, contingent or
otherwise, related to or connected with its business, and whether known or
unknown, including liabilities for taxes;


Studio has not used any of its properties or facilities to generate,
manufacture, process, distribute, use, treat, store, dispose of, transport or
handle any "Hazardous Substances" and has not caused or permitted the release,
in any manner whatsoever, of any Hazardous
 

  4   

--------------------------------------------------------------------------------

 
Substances on or from any of its properties or assets or any such release on or
from a facility owned or operated by third parties but with respect to which
Studio is or may reasonably be alleged to have material liability or has
received any notice that it is potentially responsible for a federal,
provincial, state, municipal or local clean-up site or corrective action under
any applicable laws, statutes, ordinances, bylaws, regulations or any orders,
directions or decisions rendered by any ministry, department or administrative
regulatory agency relating to the protection of the environment, occupational
health and safety or otherwise relating to dealing with Hazardous Substances.
"Hazardous Substances" means any pollutants, contaminants, chemicals or
industrial toxic or hazardous waste or substances;


Studio is managed by its directors and officers, but has no employees and has no
employee retirement or employee benefit or welfare plans;


No order ceasing or suspending trading in securities of Studio nor prohibiting
the issuance or sale of such securities has been issued to Studio or its
directors, officers or promoters and no investigations or proceedings for such
purposes are pending or threatened;


Studio acknowledges that the AUC Shares have not been and will not be registered
under the 1933 Act and that the AUC Shares are being transferred to Studio in
reliance on exemptions from such registration and that the AUC Shares may not be
offered or sold in the United States or to U.S. Persons without registration
under the 1933 Act of compliance with requirements of an exemption from
registration;


Studio is acquiring the AUC Shares as principal for its own account for
investment only, not for the benefit of any other person, and not with a view to
the resale or distribution of all or any of the AUC Shares;


Studio has such knowledge and experience in financial and business affairs so as
to be capable of evaluating the merits and risks of its investment in AUC Shares
and is able to bear the economic risk of loss of such investment;


Studio has been provided with the opportunity to ask questions and solicit
information concerning the business and financial condition of AUC, has utilized
such access to its full satisfaction, and has received from AUC all information
that it has requested; and


None of the representations or warranties to the Seller contained herein and no
statements contained in the Form 10-KSB and the Form 10-QSB contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading.


The Seller’ Representations and Warranties . The Seller hereby represent and
warrant the following to Studio:


The Seller have good and sufficient authority to enter into this Agreement on
the terms and conditions set forth herein;


Neither the execution nor delivery of this Agreement nor the consummation of the
transactions contemplated hereby will conflict in any material respect with, or
result in any material breach of, the terms, conditions, or provisions of or
will constitute a material default
 

  5   

--------------------------------------------------------------------------------

 
under any instrument, agreement or contract to which any of the Seller is a
party or by which any of the Seller is bound;


No consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority is required in connection with
the execution, delivery and performance of this Agreement by the Seller and the
consummation of the transactions contemplated hereby;


The Seller is a Canadian Corporation under the provisions of the Income Tax Act
(Canada);


The Seller are not "U.S. Persons" as defined under Regulation S made under the
1933 Act;


The Seller was outside the United States at the time of execution and delivery
of this Agreement;


No offers to sell the Studio Payment Shares were made by any person to the
Seller while the Seller were in the United States;


The Studio Payment Shares are not being acquired, directly or indirectly, for
the account or benefit of a U.S. Person or a person in the Untied States;


Hedging transactions involving the Studio Payment Shares may not be conducted
unless in compliance with the 1933 Act;


The Seller acknowledge that the Studio Payment Shares have not been and will not
be registered under the 1933 Act and that the Studio Payment Shares are being
issued to the Seller in reliance on exemptions from such registration and that
the Studio Payment Shares may not be offered or sold in the United States or to
U.S. Persons without registration under the 1933 Act or compliance with
requirements of an exemption from registration;


The Seller agree that all of the certificates representing the Studio Payment
Shares shall have endorsed thereon a legend to the following effect :


"THE SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933. AS AMENDED (THE "1933 ACT) OR THE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND MAY BE OFFERED FOR SALE, SOLD OR OTHERWISE
TRANSFERRED OR ASSIGNED ONLY (i) TO THE COMPANY, (ii) OUTSIDE THE UNITED STATES
IN COMPLIANCE WITH REGULATIONS UNDER THE 1933 ACT, (iii) IN ACCORDANCE WITH RULE
144 UNDER THE 1933 ACT, OR (iv) IN A TRANSACTION THAT IS OTHERWISE EXEMPT FROM
REGISTRATION UNDER THE 1933 ACT AND APPLICABLE STATE SECURITIES LAWS, PROVIDED,
PRIOR TO ANY SUCH SALE, TRANSFER ORR ASSIGNMENT, THE COMPANY SHALL HAVE RECEIVED
AN OPINION OF COUNSEL, IN FORM ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF
SUCH REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR
ASSUGNMENT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT."
 

  6   

--------------------------------------------------------------------------------

 
And that Studio will refuse to register any transfer of the Studio Payment
Shares not made (i) in accordance with Regulation S, (ii) pursuant to
registration under the 1933 Act or (iii) pursuant to an available exemption from
registration under the 1933 Act;


The Seller are acquiring the Studio Payment Shares as principal for each of his
or its own account for investment only, not for the benefit of any other person,
and not with a view to the resale or distribution of all or any of the Studio
Payment Shares;


The Seller have such knowledge and experience in financial and business affairs
so as to be capable of evaluating the merits and risks of its investment in
Studio Shares and are able to bear the economic risk of loss of such investment;
and


The Seller have been provided with the opportunity to ask questions and solicit
information concerning the business and financial condition of Studio, have
utilized such access to his or its full satisfaction, and have received from
Studio all information that it has requested.


Representations and Warranties of the Seller as to AUC . The Seller hereby
represent and warrant the following to Studio :


AUC is duly incorporated under the laws of Delaware and is validly existing and
in good standing under such laws and has no subsidiary or equity interests in
any other companies or entities;


The authorized capital of AUC consists of an unlimited number of AUC Shares, an
unlimited number of Class B common non-voting shares, an unlimited number of
Class C preferred voting shares, an unlimited number of Class D common no-voting
shares, an unlimited number of Class E common non-voting shares and an unlimited
number of Class F common non-voting shares of which 100 AUC Shares are issued
and outstanding as fully paid and non-assessable;


The Seller are collectively, the legal and beneficial owner of all of the issued
and outstanding AUC Shares, such shares shall be free and clear of all liens,
charges and encumbrances and no other person (other than Studio under this
Agreement) will have any right, present or future, to acquire any shares or
other securities of AUC;


There are no suits, actions, litigation, arbitration proceedings or government
or regulatory proceedings outstanding, in progress, pending or threatened
against or relating to AUC which might materially and adversely affect AUC on a
consolidated basis;


AUC is not subject to any judgment, order or decree entered in any lawsuit or
proceeding which might materially and adversely affect AUC on a consolidated
basis;


All material transactions of AUC have been properly recorded or filed in or with
its books and records and the minute book of AUC contains records of all
meetings and proceedings of the shareholders and directors of AUC.


AUC has entered into a purchase agreement dated October 1, 2003 to purchase the
all the assets of the GlobalIP CaribbeanOne TM international telephone carrier
routes and gateways;
 

  7   

--------------------------------------------------------------------------------

 
AUC has duly filed all federal, local and foreign tax reports and returns
required to be filed by it and has duly paid all taxes and other charges due or
claimed to be due from it by federal, local and foreign taxing authorities.
Further, there are no tax liens upon any property or assets of AUC. No state of
facts exists which would constitute grounds for the assessment of any tax
liability by the federal, state, provincial, local, or foreign tax authorities.
All deficiencies and assessments, if any, resulting from any examination of
state, local, and foreign tax returns and reports of AUC if any, have been paid.
There are no outstanding agreements or waivers extending the statutory period of
limitation applicable to any federal, state, provincial, local, or foreign tax
return or report for any period;


AUC is in compliance with all laws, regulations and orders applicable to its
business. AUC has not received any notification that it is in violation of any
law, regulation or order and no such violation exists. Neither AUC nor any of
its employees or agents, to the best of their knowledge, has made any payments
to any persons which violate any statute or law;


All agreements, understandings, instruments, contracts or proposed transactions
to which AUC is a party or by which it or any of its assets is bound which may
involve any material obligations outside the ordinary course of its business
have been disclosed to Studio;


AUC is not in violation of or in default under its constating documents, or any
material provision of any contract, sales commitment, licence, purchase order,
encumbrances, note, deed, lease, agreement or instrument, or any order, judgment
or decree, relating to its business or the issued and outstanding AUC Shares, or
by which AUC is bound, or in the payment of any of the monetary obligations of
AUC or debts relating to its business and there exists no condition or event
which, after notice or lapse of time or both, would result in any such violation
or default; and


AUC does not have any material liabilities or obligations of any nature
whatsoever, whether absolute, accrued, contingent or otherwise, related to or
connected with its business, and whether known or unknown, including liabilities
for taxes.


Studio shall carry on its business diligently and substantially in the same
manner as previously conducted, and Studio shall not engage in any transaction
or activity, enter into any agreement or make any commitment except in the
ordinary course of business and consistent with past practice;


Studio shall not sell, license, lease or otherwise dispose of any material
assets or properties except pursuant to existing contracts and in the ordinary
course of business;


No change or amendment shall be made to the constating documents of Studio,
except in connection with the proposed name change of Studio referred to in
section 2(b);


Studio shall not issue or sell, or issue options, warrants to purchase,
conversion privileges or other rights to subscribe for or enter into any
arrangement or contract with respect to any Studio Shares, other than as
contemplated or disclosed herein;
 

  8   

--------------------------------------------------------------------------------

 
Studio shall file when due all reports required to be filed under the Exchange
Act;


Studio shall not declare, pay or set aside for payment any dividend or other
distribution in respect of the Studio Shares nor shall Studio redeem, purchase
or otherwise acquire any of the Studio Shares; and


Studio shall use its best efforts to preserve its corporate existence and
business organizations intact.


Conduct of AUC’s Business


They shall cause AUC to carry on its business diligently and substantially in
the same manner as previously conducted, and they shall not cause AUC to engage
in any transaction or activity, enter into any agreement or make any commitment
except in the ordinary course of business and consistent with past practice;


They shall not cause any change or amendment to be made to the constating
documents of AUC;


They shall cause AUC to not issue or sell, or not issue options, warrants to
purchase, conversion privileges or other rights to subscribe for or not enter
into any arrangement or contract with respect to any of the AUC Shares, other
than as contemplated or disclosed herein;


They shall cause AUC to not declare, pay or set aside for payment any dividend
or other distribution in respect of the AUC Shares and shall cause AUC to not
redeem, purchase or otherwise acquire any of the AUC Shares; and


They shall use their best efforts to cause AUC to preserve its corporate
existence and business organizations intact.


Conditions for the Benefit of Studio . The obligations of Studio to complete the
transaction as contemplated herein shall be subject to the following conditions;


This Agreement shall have been duly executed by the Seller;


All the representations and warranties of the Seller set forth in section 4 and
5 be true and correct;


There shall have been obtained from all persons (including all governmental
authorities) all approvals and consents to the transaction in form and on terms
satisfactory to Studio, acting reasonably;


Completion of due diligence by Studio with results satisfactory to Studio; and


Conditions for the Benefit of the Seller . The obligations of the Seller to
complete the transactions as contemplated herein shall be subject to the
following conditions :


This Agreement shall have been duly executed by Studio;


All the representations and warranties of Studio set forth in section 3 shall be
true and correct;
 

  9   

--------------------------------------------------------------------------------

 
All of the covenants of Studio set forth in sections 2 and 6 shall have been
completed in full to the Seller’ satisfaction;


There shall have been no material adverse change in the financial condition or
assets of Studio;


Completion of due diligence by the Seller with results satisfactory to the
Seller;


The delivery by Studio of the documents listed in section 11.


Closing . Completion of the transactions contemplated herein (the "Closing")
shall take place as of today at the office of American United Corp, at 60
St-Jacques Street, Montreal, Quebec, Canada, or such other date, time and place
acceptable to the parties hereto (the "Closing Date").


Delivery by Studio . At the Closing, Studio shall deliver to the Seller the
following;


A certified true copy of a resolution of the board of directors of Studio
evidencing its approval of this Agreement and all transactions contemplated
hereunder, including the issuance off the Studio Payment Shares to the Seller
and the appointment of new directors and officers of Studio as directed by the
Seller.


Resignation of Gilles Poliquin with respect to all officer positions held in
Studio, together with releases by such persons in favour of Studio in such form
as the Seller approves, acting reasonably;


A certificate of Studio that all the representations and warranties of Studio
set forth in section 3 are true and correct as at the Closing Date;


Share certificate or certificates representing the Studio Payment Shares
registered in the name of the Seller; and


Such other documents, certificates and legal opinions that are, in the opinion
of legal counsel of the Seller, reasonably required to complete the transactions
and due diligence contemplated hereunder.


Delivery by the Seller . At the Closing, the Seller shall deliver to Studio the
following :


Share certificate or certificates representing 100 AUC Shares duly endorsed by
the Seller for transfer to Studio;


A new share certificate representing 100 AUC Shares registered in the name of
Studio;


A certified true copy of a resolution of the board of directors of AUC approving
the transfer of the 100 AUC Shares from the Seller to Studio and the issuance of
the new share certificate representing 100 AUC Shares in the name of Studio; and


Such other documents, certificates and legal opinions that are, in the opinion
of legal counsel to Studio, reasonably required to complete the transactions and
due diligence contemplated hereunder.
 

   10  

--------------------------------------------------------------------------------

 
Binding Agreement . Upon acceptance of the terms of this Agreement by the
parties hereto, this Agreement shall be deemed to constitute and shall be a
legally valid and binding agreement.


Further Assurance . The parties hereto agree to execute and deliver or cause to
be executed and delivered all such further documents and instruments and do all
such acts and things as either party may reasonably request to give full effect
to the terms and conditions, intent and meaning of this Agreement.


Entire Agreement . This Agreement constitutes the entire agreement between the
parties hereto and in respect of the matters referred to herein and there are no
representations, warranties, covenants, agreements, express or implied,
collateral hereto other than as expressly set forth or referred to herein.


Time of the Essence . Time shall be of the essence of this Agreement.


Applicable Law and Attornment . This Agreement shall be governed and interpreted
in accordance with the laws of the State of Florida, USA


Enurement . This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.


Notice . Any notice, request, demand or other communication to be given under
this Agreement will be in writing and shall be delivered by hand or by telecopy
to the party at the following respective addresses:


To Studio :


Studio Bromont, Inc.
2300 West Sahara Ave.
Las Vegas, NV


To the Seller :


3874958 Canada, Inc.
60 St-Jacques Street
Montreal, Quebec
Canada


Counterparts. This Agreement may be executed in any number of counterparts with
the same effect as if all the parties hereto had signed the same agreement and
all counterparts will be construed together and constitute one and the same
instrument.


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.


STUDIO BROMONT, INC.


Per (s) Gilles Poliquin_
 
 

  11   

--------------------------------------------------------------------------------

 
Gilles Poliquin
Director


Counterparts . This Agreement may be executed in any number of counterparts with
the same effect as if all the parties hereto had signed the same agreement and
all counterparts will be construed together and constitute one and the
instrument.


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.




STUDIO BROMONT, INC.


Per (s) Gilles Poliquin
Gilles Poliquin
Director




3874958 Canada, Inc.


Per (s) Benoit Laliberte
Benoit Laliberte
Director
 
 

  12   

--------------------------------------------------------------------------------

 
 